DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities:  lines 3-4 should be amended to - the working fluid flows over [[an]] the inner surface of the heat-absorbing solid body-.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  lines 3-4 should be amended to - the material with [[a]] the melting point in excess of 1500°C, the material having a solar absorptance in excess of 0.8-.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  lines 3-4 should be amended to - a body configured to seat the one or more adsorptive tiles and impingement heat shield plates-.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  lines 2-3 should be amended to - from [[the]] a group consisting of air, helium, carbon dioxide, and any combination thereof-.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  lines 21-22 should be amended to - exchanging heat between the heat-absorbing solid body and [[a]] the working fluid-.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  lines 2-3 should be amended to - the heat exchanger cowl is arranged to provide the flow of the working fluid independent of a structure of the heat exchanger cowl that allows the light focused by the light focusing element to impinge- upon the heat-absorbing solid body-.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  lines 2-3 should be amended to - the heat exchanger cowl is arranged to provide the flow of the working fluid independent of a structure of the heat exchanger cowl that allows the light focused by the light focusing element to impinge- upon the heat-absorbing solid body-.  Appropriate correction is required.

Claim 32 is objected to because of the following informalities:  lines 2-3 should be amended to - the heat exchanger cowl is arranged to provide the flow of the working fluid independent of a structure of the heat exchanger cowl that allows the light focused by the light focusing element to impinge- upon the heat-absorbing solid body-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Light focusing element (claims 1, 24 and 26)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (Light focusing element - claims 1, 24 and 26)
coupled with functional language 
Configured to focus light onto an inner surface of the heat-absorbing solid body (Light focusing element - claims 1, 24 and 26)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 24 and 26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
one or more mirrors, lenses, prisms, reflective surfaces (¶029) (Light focusing element - claims 1, 24 and 26)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-11, 16, 18-23, 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
The claim recites the limitation "the optical arrangement" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-6, 9-11, 16, 18-23, 27 and 30 are rejected due to their dependence on claim 1.

Regarding claim 24:
The claim recites the limitation "the optical arrangement" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25, 28 and 31 are rejected due to their dependence on claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 14-21 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2013/0074829 to Worthington in view of US patent number 3,924,604 to Anderson and US patent number 4,148,300 to Kaufman.
Regarding claim 1:
Worthington discloses:
A solar receiver for a concentrated solar power station (figure 5) operating at light concentration values of up to 20,000 (interpreted as intended use of which the structure in figure 5 is capable of), the solar receiver comprising: 
a heat-absorbing solid body (24), wherein the heat-absorbing solid body (24) is a rotor (24); 
an light focusing element (12A-J) configured to focus light onto an inner surface (concave surface portion E as shown in figure 1 below of outer face 32 of heat absorbing solid body 24; this aligns with the applicants invention since the inner surface of the heat absorbing solid body is the concave outer surface on top of the rotor 67 as shown in figure 7 of the applicants disclosure) of the heat-absorbing solid body (24); and 
a heat exchanger cowl (20/18) arranged to provide a flow of working fluid (the cowl provides/allows working fluid through the cowl to the heat absorbing solid body as shown in figure 3) over the heat-absorbing solid body (working fluid is allowed to flow over the length of the heat absorbing solid body); 
wherein the light (16) from the optical arrangement (12A-J) heats the heat-absorbing solid body (24) which in turn heats the working fluid proximate to the heat-absorbing solid body (¶0034); and 
wherein the heat-absorbing solid body (24) is movable (¶0035) relative to the heat exchanger cowl (12A-J).

Worthington fails to explicitly disclose:
A rotor that is frustoconical in shape;
a heat-absorbing solid body (24) comprising a material with a melting point in excess of 1500C.
Anderson teaches:
	A solar receiver that includes a heat-absorbing solid body (11) that is frustoconical in shape (see figure 1 where the receiver is shown in a frustoconical in shape).
Kaufman teaches:
	A solar receiver (figure 1) including a heat absorbing solid body (16) and an optical arraignment (14) for directing light onto the heat absorbing solid body (see figure 1). Further, the heat absorbing solid body comprises a material with a melting point in excess of 1500C (the heat absorber can be heated to a temperature up to 6000 °F (column 5, lines 59-65; column 8, lines 10-15) indicating it has a melting temperature above 6000 °F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor in Worthington to a frustoconical shape as taught by Anderson to better receive light/radiation from reflectors that are located at an elevation lower than the elevation of the heat-absorbing solid body (as shown in figure 5 of Worthington). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the heat absorbing solid body to be made from a material with a melting point in excess of 1500 °C as taught by Kaufman in order to increase the amount of thermal energy that could be absorbed by the heat absorbing solid body (Kaufman, column 5, lines 55-63).

    PNG
    media_image1.png
    522
    528
    media_image1.png
    Greyscale

Figure 1- figure 2 from Worthington, annotated by the examiner
Regarding claim 2:
All limitations of the claim are taught by the 35 USC 103 by Worthington and Anderson:
The solar receiver according to claim 1, wherein the heat-absorbing solid body (24) comprises a surface (see the surface 24) configured to receive and store solar radiation (16) in the form of heat (¶0037).

Regarding claim 3:
Worthington discloses:
The solar receiver according to claim 1, wherein at least a portion of one or more surfaces of the heat-absorbing solid body (24) is movable from a first position to a second position (¶0036), wherein the at least a portion of the one or more surfaces of the heat-absorbing solid body (24) is heated at the first position and is cooled at the second position (¶0036, “promote even application of the incident beam” suggests that light is directed to different location and in the location the light has been moved from (second position) the heat-absorbing solid body is now in the process of cooling).  

Regarding claim 5:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat-absorbing solid body (24) comprises a hollow portion (40).  

Regarding claim 6:
Worthington discloses:
The solar receiver according to claim 5, wherein the heat exchanger cowl (20/18) directs at least a portion of the working fluid (20/18 directs working fluid with tubes 40 that pass through 20/18) through the hollow portion (40) of the heat- absorbing solid body such that working fluid flows over an inner surface (concave surface portion E as shown in figure 1 above, the working fluid flows over the interior of this surface E as shown in figure 3) of the heat-absorbing solid body (working fluid flows through 40 which forms the interior of the heat-absorbing solid body 24).  

Regarding claim 11:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat-absorbing solid body (24) comprises: 
one or more adsorptive tiles (32) configured to receive and store solar radiation (¶0048); 
one or more impingement heat shield plates (34) configured to cool the heat- absorbing solid body and protect components of the solar receiver from excess temperatures during use (¶0044, protects from excess heat by randomizing the light within the chamber and allow for better distribution of light and avoid concentrations of light and heat); and 
a body (41) configured to seat the adsorptive tiles (32 seated on 41) and impingement heat shield plates (34 is attached to the cowl 20/18 and by extension the body).  


    PNG
    media_image2.png
    646
    630
    media_image2.png
    Greyscale

Figure 2 - figure 3 from Worthington, annotated by the examiner
Regarding claim 16:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat exchanger cowl (20) comprises: 
an inlet (top portion of 40 in figure 3; inlet C in figure 2 above) through which the working fluid flows; 
an outlet (bottom portion of 40 in figure 3; outlet D in figure 2 above); and 
one or more fluid channels (40 within 41) formed entirely within a body (see figure 3 where 40 passes through heat exchanger cowl 18 on the top and bottom) of the heat exchanger cowl (18/20) and configured such that working fluid flowing (fluid through 40) through the inlet will pass across one or more surfaces (interior surface of 41/24) of the heat-absorbing solid body (24) prior to passing through the outlet.  

Regarding claim 18:
Worthington discloses:
The solar receiver according to claim 16, wherein the heat exchanger cowl (20) further comprises an insulating layer (38).  

Regarding claim 19:
Worthington discloses:
The solar receiver according to claim 16, wherein the heat exchanger cowl (20) comprises one or more impingement holes (see plurality of holes 22a – 22j as shown in figure 5) configured to provide cooling to the heat- absorbing solid body separate from the working fluid flow (the reference indicates that these plurality of holes 22a – 22j control the direction of light 16 however they would also be capable of allowing the ambient atmosphere to flow through the cowl 20 and provide cooling to the heat- absorbing solid body 24 as the ambient air flows over the heat absorbing solid body 24).  

Regarding claim 20:
Worthington discloses:
The solar receiver according to claim 1, further comprising a control system (“control system”, ¶0061) and one or more sensors (“sensor”, ¶0060) communicably coupled to the control system.  

Regarding claim 21:
Worthington discloses:
The solar receiver according to claim 20, wherein the control system is configured to change the movement of the heat-absorbing solid body (24) in response to detection of the one or more sensors (¶0061), and/or to change the movement of the heat-absorbing solid body (24) in response to the detection of the one or more sensors (¶0061).  

Worthington fails to explicitly disclose:
Wherein the control system is configured to increase speed of movement of the heat-absorbing solid body in response to detection of an increase in light incident upon the one or more sensors, and/or to decrease the speed of movement of the heat-absorbing solid body in response to the detection of a decrease in incident light upon the one or more sensors.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control system described in ¶0061 of Worthington would operate in the manner indicated in the claim. ¶0007 indicates that the absorber rotates and moves in a second axis creating a sinusoidal movement. ¶0061 indicates that the controller controls this movement to optimizing the heating pattern which one of ordinary skill in the art would understand this to include changing/increasing the speed of the heat-absorbing solid body based on the increase in incident light in order to promote even heating of the absorber (¶0036). Further, it would include reducing the speed of the heat-absorbing solid body with a decrease in incident light.
Regarding claim 24:
Worthington discloses:
A concentrated solar power station comprising: 
one or more mirrors, lenses, heliostats and/or reflectors (figure 5, element 12A-12J); and 
a receiving mast (see mast on the bottom of 18 in figure 5) comprising a solar receiver (18) comprising: 
a heat-absorbing solid body (24), wherein the heat-absorbing solid body (24) is a rotor (24); 
a light focusing element (12A-J) configured to focus light (16) onto an inner surface (concave surface portion E as shown in figure 1 above of outer face 32 of heat absorbing solid body 24; this aligns with the applicants invention since the inner surface of the heat absorbing solid body is the concave outer surface on top of the rotor 67 as shown in figure 7 of the applicants disclosure) of the heat-absorbing solid body (24); and 
a heat exchanger cowl (20/18) arranged to provide a flow of working fluid (the cowl provides/allows working fluid through the cowl to the heat absorbing solid body as shown in figure 3) over the heat-absorbing solid body (24) (working fluid is allowed to flow over the length of the heat absorbing solid body); 
wherein the light (16) from the optical arrangement (12A-J) heats the heat- absorbing solid body (24) which in turn heats the working fluid proximate to the heat- absorbing solid body (¶0034); and 
wherein the heat-absorbing solid body (24) is movable (¶0035) relative to the heat exchanger cowl (12A-J).  

Worthington fails to explicitly disclose:
A rotor that is frustoconical in shape;
a heat-absorbing solid body (24) comprising a material with a melting point in excess of 1500C.
Anderson teaches:
	A solar receiver that includes a heat-absorbing solid body (11) that is frustoconical in shape (see figure 1 where the receiver is shown in a frustoconical in shape).
Kaufman teaches:
	A solar receiver (figure 1) including a heat absorbing solid body (16) and an optical arraignment (14) for directing light onto the heat absorbing solid body (see figure 1). Further, the heat absorbing solid body comprises a material with a melting point in excess of 1500C (the heat absorber can be heated to a temperature up to 6000 °F (column 5, lines 59-65; column 8, lines 10-15) indicating it has a melting temperature above 6000 °F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor in Worthington to a frustoconical shape as taught by Anderson to better receive light/radiation from reflectors that are located at an elevation lower than the elevation of the heat-absorbing solid body (as shown in figure 5 of Worthington). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the heat absorbing solid body to be made from a material with a melting point in excess of 1500 °C as taught by Kaufman in order to increase the amount of thermal energy that could be absorbed by the heat absorbing solid body (Kaufman, column 5, lines 55-63).
Regarding claim 25:
Worthington discloses:
The concentrated solar power station according to claim 24, further comprising a generation system (¶0037, “steam turbine”) configured to convert heat energy from the working fluid into electrical energy (¶0037, “generate electricity”).  

Regarding claim 26:
Worthington discloses:
A method for converting light (16) into electrical energy, comprising: 
a) providing a solar receiver (18) comprising: 
a heat-absorbing solid body (24), wherein the heat-absorbing solid body (24) is a rotor (24); 
a light focusing element (12A-J) configured to direct light (16) onto an inner surface (concave surface portion E as shown in figure 1 above of outer face 32 of heat absorbing solid body 24; this aligns with the applicants invention since the inner surface of the heat absorbing solid body is the concave outer surface on top of the rotor 67 as shown in figure 7 of the applicants disclosure) of the heat-absorbing solid body (24); and 
a heat exchanger cowl (20/18) arranged to provide a flow of working fluid (the cowl provides/allows working fluid through the cowl to the heat absorbing solid body as shown in figure 3) over the heat-absorbing solid body (24) (working fluid is allowed to flow over the length of the heat absorbing solid body); 
wherein the light (16) from the light focusing element (12A-J) heats the heat- absorbing solid body (24) which in turn heats the working fluid proximate to the heat- absorbing solid body (¶0034); and 
wherein the heat-absorbing solid body (24) is movable (¶0035) relative to the exchanger cowl (12A-J); 
b) heating the solar receiver (see figure 5 where solar energy is directed to the solar receiver 18), wherein the heating comprises shining light (16) onto one or more surfaces of the heat-absorbing solid body (24) of the solar receiver (see figure 2); 
c) moving the heat-absorbing solid body (24) from a first position (¶0007 and 0036) to a second position (¶0007 and 0036 indicates that the heat-absorbing solid body (24) is moved from a first position to a second); 
d) exchanging heat between the heat-absorbing solid body (24) and a working fluid (shown in figure 3 and described in ¶0054); and 
e) converting heat energy of the working fluid into electrical energy (¶0037 describes how the heat in used to power a steam turbine which generates electricity).  

Worthington fails to disclose:
A rotor and is frustoconical in shape;
a heat-absorbing solid body comprising a material with a melting point in excess of 1500C.
Anderson teaches:
	A solar receiver that includes a heat-absorbing solid body (11) that is frustoconical in shape (see figure 1 where the receiver is shown in a frustoconical in shape).
Kaufman teaches:
	A solar receiver (figure 1) including a heat absorbing solid body (16) and an optical arraignment (14) for directing light onto the heat absorbing solid body (see figure 1). Further, the heat absorbing solid body comprises a material with a melting point in excess of 1500C (the heat absorber can be heated to a temperature up to 6000 °F (column 5, lines 59-65; column 8, lines 10-15) indicating it has a melting temperature above 6000 °F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor in Worthington to a frustoconical shape as taught by Anderson to better receive light/radiation from reflectors that are located at an elevation lower than the elevation of the heat-absorbing solid body (as shown in figure 5 of Worthington). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the heat absorbing solid body to be made from a material with a melting point in excess of 1500 °C as taught by Kaufman in order to increase the amount of thermal energy that could be absorbed by the heat absorbing solid body (Kaufman, column 5, lines 55-63).
Regarding claim 27:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat exchanger cowl (20/18) has a slot (222/22A) into which the light focused (16) by the light focusing element (12A-K) (see figures 2, 3 and 4) passes through and impinges upon the heat-absorbing solid body (24).  

Regarding claims 28-29:
	All limitations of these claims are taught by the 35 USC 103 rejection of claim 27 by Worthington and Kaufman.

Regarding claim 30:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat exchanger cowl (20/18) is arranged to provide the flow of working fluid (flow of working fluid within pipes 40) independent of structure (under the broadest reasonable interpretation, the flow of working fluid flows through the structure of the pipes 40 which are independent of heat exchanger cowl 20/18) of the heat exchanger cowl (20/18) that allows the light (16) focused by the light focusing element (12A-K) to impinge- upon the heat-absorbing body (24).  

Regarding claim 31-32:
	All limitations of these claims are taught by the 35 USC 103 rejection of claim 30 by Worthington and Kaufman.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington, Anderson and Kaufman as applied to claim 1 above, and further in view of US patent number 3,920,413 to Lowery.
Regarding claim 9:
The 35 USC 103 rejection of claim 1 by Worthington, Anderson and Kaufman above discloses:
The solar receiver according to claim 1, wherein the heat-absorbing solid body comprises a body (Worthington, figure 3, element 226) and a coating including a body (Worthington, see coating 224 in figure 3) that can withstand temperatures in excess of 1500 °C (see the rejection above of claim 1 that teaches using a material in the heat-absorbing solid body with a melting temperature in excess of 1500 °F by Kaufman incorporated into Worthington). 

Worthington, Anderson and Kaufman fail to disclose:
A coating, the coating comprising the material, the material having a solar absorptance in excess of 0.8.  

Lowery teaches:
	A solar receiver (panel of figure 1) that includes a coating (4). The coating includes a solar absorptance of at least .9 (column 5, lines 10-15; column 7, lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington, Anderson and Kaufman to further modify the coating in Worthington to include a solar absorptance of at least .9 as taught by Lowery to improve solar absorption (or improved solar absorption, Lowery column 2, lines 1-10).
Regarding claim 10:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9:
The solar receiver according to claim 9, further comprising an insulating layer (32) between the body (41) of the heat-absorbing solid body and the coating (see coating improvement incorporated into Worthington, Anderson and Kaufman from Lowery).  

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington, Anderson and Kaufman as applied to claim 1 above, and further in view of US patent application publication number 2002/0083946 to Karni et al. (Karni).
Regarding claim 22:
Worthington, Anderson and Kaufman fail to disclose:
The solar receiver according to claim 1, wherein the material comprises zirconium, zirconium oxide and/or cermets thereof, zirconium bromide and/or cermets thereof, chromium oxide and/or cermets thereof, aluminium oxide and/or cermets thereof, molybdenum, steel, steel alloys, tungsten, high refractive index polymer, high temperature resistant absorptive black paint, silicon carbide, or combinations thereof.  
Karni teaches:
	A solar receiver (figure 1) that includes an absorber (50) that can be made from stainless-steel (steel alloy) (¶0030) that further uses a working fluid such as air (¶0033). The air is used since it can circulate at elevated temperatures and pressures (¶0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington, Anderson and Kaufman to make the absorber out of stainless steel as taught by Karni since stainless steel has a high heat resistance (Karni, ¶0030).
Regarding claim 23:
Worthington, Anderson and Kaufman fail to disclose:
The solar receiver according to claim 1, wherein the working fluid is selected from the group consisting of air, helium, carbon dioxide, and any combination thereof.  
Karni teaches:
	A solar receiver (figure 1) that includes an absorber (50) that can be made from stainless-steel (steel alloy) (¶0030) that further uses a working fluid such as air (¶0033). The air is used since it can circulate at elevated temperatures and pressures (¶0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington, Anderson and Kaufman to replace the working fluid of Worthington with air as taught by Karni because of its ability to transfer heat at high temperatures (Karni, ¶0033).

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of the claims:
The applicant has provided several reasons as to why the above rejection is improper. First, the applicant has argued that the combination of Worthington with Kaufman is improper since the material outlined in Kaufman is not identified and the applicant has alleged that the material could be Niobium Nitride which has a high melting point but a low thermal conductivity. If the absorber was made of this material then it could not be combined with Worthington since it requires a material with a high melting point but with a high thermal conductivity. However, the office is not persuaded by this argument. The Kaufman reference teaches a heat absorber which function in a similar manner to the heat absorber in Worthington. It includes a heat absorber 16 which transfers heat to a working/transfer fluid within pipes 29 and it would therefore not make sense to use a material (for example Niobium Nitride as argued by the applicant) in this application that would have a high melting point with a low thermal conductivity since it would not be able to effectively transfer its heat to the working/transfer fluid passing through it. For this reason, the applicants argument that the absorber in Kaufman is using a material that is somehow incompatible with its function as an absorber (and as used in Worthington) would not make sense. Second, the applicant argues that Anderson reference does not teach the frustoconical shape as required by the claim and therefore its combination with Worthington does not read on the claims. Further, the applicant has argued that the absorber is really the tubing 80 and its shape is not frustoconical and for this reason when combined with Worthington does not read on the claim. However, the office is not persuaded. As indicated before, the office is pointing to the aggregate shape of the tubing 80 (and this aggregate shape forms the heat absorber in Anderson) shown in figure 1 of Anderson as 11 which is Frustoconical in shape and it is this shape that is combined with Worthington. Third, the applicant has argued that combination does not teach directing the light from the light focusing element to an inner surface of the heat absorbing solid body. However, as indicated in the amended rejection of claim 1 above, the inner surface can be considered the concave portion E in figure 1 above of the outer face 32 which aligns with the applicants disclosure since its inner surface (the inner surface of the heat absorbing solid body is the concave outer surface on top of the rotor 67 as shown in figure 7 of the applicants disclosure) is a concave portion on the outer surface of the heat absorbing solid body. For these reasons, the above rejections are maintained.

Regarding the 35 USC 112 (a) and (b) rejections:
	The applicants amendments to the claims have addressed the previous rejections and for this reason they have been withdrawn. However, a new set of 35 USC 112(b) rejections have been made based on the applicants amendments to the claims.

Regarding the drawing objections:
	The applicants amendments to the claims and arguments are persuasive and for this reason they drawings submitted on 9/29/2022 are accepted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746